NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1537-19T1

JOSSELYN BERNIZ,

          Plaintiff-Appellant,

and

JONATHAN MARI,

          Plaintiff,

v.

JEFFREY ATKINS and AISHA
ATKINS,

          Defendants-Respondents,

and

ENDEMOL USA HOLDINGS,
INC., 51 MINDS
ENTERTAINMENT, LLC,
and JAIME'S LANDSCAPING,

   Defendants.
———————————————

                   Submitted September 30, 2020 – Decided October 8, 2020
            Before Judges Fisher and Moynihan.

            On appeal from the Superior Court of New Jersey, Law
            Division, Essex County, Docket No. L-4282-15.

            Robert Douglas Kuttner, attorney for appellant.

            Santo V. Artusa, Jr., attorney for respondents.

PER CURIAM

      Plaintiff Josselyn Berniz worked as a housekeeper for defendants Jeffrey

and Aisha Atkins.    On January 26, 2015, after cleaning defendants' home,

plaintiff fell as she departed on their snow-covered driveway. Because snow

was then still falling, the judge applied the so-called "ongoing-storm rule" in

summarily dismissing plaintiff's complaint. Adhering to Pareja v. Princeton

International Property, 463 N.J. Super. 231, 251 (App. Div. 2020), cert. granted,

__ N.J. __ (2020), which held that a commercial landowner must take reasonable

steps "even when precipitation is falling," we reverse.

      In interpreting the factual record in the light most favorable to plaintiff –

the opponent of defendants' summary judgment motion – we assume the truth of

the following circumstances. Brill v. Guardian Life Ins. Co. of Am., 142 N.J.
520, 540 (1995).1


1
   All other named defendants either obtained summary judgment or were
voluntarily dismissed.
                                                                           A-1537-19T1
                                        2
      Plaintiff arrived at defendants' Saddle River home at approximately 9:30

a.m. That day, the Governor issued an executive order in response to a National

Weather Service warning that New Jersey would experience heavy snow

accumulations, strong winds, and freezing temperatures. Snow, however, had

not begun to fall by the time plaintiff arrived at defendants' home.

      According to plaintiff, she parked her vehicle close to and "in front of the

garage doors where [she] usually parked." There was "a little bit of snow and

ice" on the driveway that had accumulated from recent precipitation; she did not

recall seeing any salt or de-icing chemical on the driveway. After parking and

without incident, plaintiff entered the home to commence her housekeeping

duties.

      According to defendant Aisha Atkins, at "around, like, lunchtime,

between 11 and 1:00 p.m., maybe," she asked plaintiff to move her car because

of the severe storm warning she had heard about on television. Plaintiff recalled

that she worked for "three or four hours" before Aisha Atkins asked her to move

the car out of the driveway and onto the public street. When asked why she

directed plaintiff to move her car, Aisha testified at her deposition that she




                                                                          A-1537-19T1
                                        3
wanted all vehicles off the driveway so their contractor2 could "plow everything

clear."

      As instructed, plaintiff moved her car from the driveway to the street just

beyond the residence's gate. As she walked back to the residence, plaintiff

noticed snow had started accumulating – by then approximately one to one-and-

a-half inches – and it "started to get dark."

      Plaintiff finished the housework around 4:30 or 5:00 p.m. As she and a

co-worker left the residence, Aisha warned her to "[b]e careful, it's snowing."

By this time, the route to plaintiff's car was covered with snow. There was no

dispute that defendants owned a shovel and a bag of salt for snow and ice

removal, but they were not put to use, nor, for that matter, did defendants do

anything else to help plaintiff down the snow-covered driveway to her car on

the street.

      While walking down the driveway, plaintiff slipped, prompting her to fall

backwards and allegedly causing an injury to her right hand. At her deposition,

plaintiff testified that snow was then falling "[n]ot too hard, not too light" and

that it was also dark outside, the sun having set and defendants having failed to



2
  Defendants had a snow removal contract with defendant Jamie's Landscaping
for plowing and shoveling their driveway when necessary.
                                                                          A-1537-19T1
                                         4
turn on the outside lights. After her fall, plaintiff called someone to pick her up

and drive her to the hospital.

      In granting defendants' summary judgment motion, the judge relied on

Bodine v. Goerke Co., 102 N.J.L. 642, 644 (E. & A. 1926), which, it is argued,

stands for the proposition that a landowner has no duty to remove snow or ice

until a reasonable time after precipitation ends. The motion judge also somehow

viewed plaintiff's own actions as the cause of the injury, stating:

            the facts construed in favor of the plaintiff [reveal] she
            knew . . . the snow was coming. She elected to continue
            . . . to work and I . . . don't find there's a duty here. I
            find that . . . it strains . . . the case law . . . to find one.

We disagree chiefly because we find it dubious at best whether the so-called

"ongoing-storm rule" is part of our jurisprudence, as Justice Albin pointed out

in his dissent from the denial of certification in Dixon v. HC Equities Assocs.,

LP, 241 N.J. 132, 133-35 (2020), and as we explained in Pareja.

      In adhering to our decision in Pareja, we conclude that the mere fact that

snow was falling when plaintiff slipped and fell did not blanket defendants with

immunity. Instead, as we observed in Pareja, the Supreme Court has already

held more recently than Bodine, that, in applying the test expressed in Hopkins




                                                                               A-1537-19T1
                                           5
v. Fox & Lazo Realtors, 132 N.J. 426, 439 (1993), 3 a landowner's "duty to

reasonably remove or reduce [a] hazard is triggered once 'a reasonably prudent

person . . . knows or should have known' about the dangerous condition." Pareja,
463 N.J. Super. at 241 (quoting Mirza v. Filmore Corp., 92 N.J. 390, 395

(1983)).

      In making this value judgment, we do not hesitate to conclude, as we held

in Pareja, that the "ongoing-storm rule" has no place in our jurisprudence.

Instead, as Mirza and Pareja make clear, defendants owed this business invitee

a duty to act reasonably and within a reasonable period of time after they knew

or should have known of the hazard caused by the snowfall and the setting of

the sun; whether defendants were negligent turns on a consideration of all the

relevant circumstances, only one of which was the continuing snowfall. See

also Moore v. Schering Plough, Inc., 328 N.J. Super. 300, 302-03 (App. Div.

2000).

      In addition, in applying the Brill standard, the judge – instead of

concluding that plaintiff assumed the risk of injury by leaving home that


3
  The Court held in Hopkins that the imposition of a duty requires consideration
of four factors: "the relationship of the parties, the nature of the attendant risk,
the opportunity and ability to exercise care, and the public interest in the
proposed solution." See also Estate of Narleski v. Gomes, __ N.J. __, __ (2020)
(slip op. at 32).
                                                                            A-1537-19T1
                                         6
morning to fulfill her contractual obligation – should have denied summary

judgment. The existing factual record demonstrates that Aisha was aware of the

snowstorm, aware that a significant snowfall was expected to accumulate, and

aware that plaintiff's stepping out onto the unlit, snow-covered driveway was

hazardous because she warned plaintiff to "[b]e careful, it's snowing."

Defendants had the means of addressing the problem – a shovel and bag of salt

were handy and a snow-removal entity was under contract – but they instead left

plaintiff to her own devices. Indeed, defendants imposed a greater burden on

plaintiff than existed when she arrived, because plaintiff was told at some point

in the middle of the day to move her car out of the driveway and onto the street,

thus extending her path from the residence to her car. Whether defendants'

actions were reasonable – a question that would include whether it was

reasonable for defendants to refrain from shoveling or salting the driveway

during the snow fall, Pareja, 463 N.J. Super. at 244 (quoting Lundy v. Groty,

367 N.W.2d 448, 450 (Mich. Ct. App. 1985) (also dealing with a claim by a

housekeeper who fell on a snowy driveway during a snowstorm)) – should be

determined by a jury.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-1537-19T1
                                       7